Citation Nr: 0015090	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  96-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pelvic inflammatory 
disease with uterine fibroids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1980 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In November 1999, the veteran withdrew her claims of 
entitlement to an increased evaluation for a laparotomy scar 
rated as 10 percent disabling and an earlier effective date 
for the award of service connection for the laparotomy scar.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

Pelvic inflammatory disease with uterine fibroids was not 
shown in service nor has competent medical evidence 
established that it is related to any incident in service.  


CONCLUSION OF LAW

The claim for service connection for pelvic inflammatory 
disease with uterine fibroids is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

The threshold question to be answered with regard to the 
veteran's claim is whether she has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
she has not presented a well-grounded claim, her appeal must 
fail and there is no duty to assist her in the development of 
the claim.  See Hensley v. West, No. 99-7029, slip op. at 10 
(Fed. Cir. May 12, 2000) (citing Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997)); see also 38 U.S.C.A. 5107(a) 
(West 1991).

In order for a claim to be well-grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Epps v. Gober, 126 F.3d at 
1468 (endorsing the holding in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995)).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Epps, 126 F.3d 
at 1468.  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded. See Grottveit v. Brown, 5 Vet 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Service connection may also be established on a secondary 
basis for a disability which is shown to proximately due to 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused or (b) aggravated by a service-connected disability.  
Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  
Thus, a well-grounded claim for secondary service connection 
requires competent medical evidence to render plausible a 
nexus between the current disability and a service connection 
condition.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999).

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v Brown, 8 Vet. App. 69, 
75 (1995).

The service medical records reflect that the veteran was 
evaluated on multiple occasions in 1980, following complaints 
of nausea, vomiting, dizziness, increased menstrual bleeding, 
and stomach cramps.  The clinical assessments indicated at 
that time included rule out pregnancy, menorrhagia, 
dysmenorrhea, menstrual cramps, rule out urinary tract 
infection, and inevitable abortion.

In 1981, the veteran was seen on several occasions with 
complaints of nausea, vomiting, stomach pain, low abdominal 
pain, epigastric tenderness, irregular spotting, and 
cramping.  The clinical assessments indicated at that time 
included viral syndrome, gastroenteritis, probable gastritis, 
possible cystitis, urinary tract infection, rule out 
irritable bowel, rule out pregnancy, and a mild inflammatory 
disease.  Specifically, in November 1981, the veteran was 
evaluated for complaints of abdominal pain, which were 
intermittent and noted after exertion.  The clinical 
assessments included lower abdominal pain, etiology unknown; 
probable pregnancy, " . . . versus '?' ectopic pregnancy"; 
and rule out ectopic pregnancy.  Subsequently, in November 
1981, the veteran was hospitalized with an admitting 
diagnosis of abdominal pain, abnormal bleeding, and a 
positive for urine pregnancy test.  Upon admission, the 
veteran presented with a history of radiating abdominal pain 
of three weeks duration with an increase intensity on the day 
of admission, and with an episode of fainting, nausea with 
emesis, and vaginal spotting.  The veteran denied a history 
of prior abdominal operations, gonorrhea, or pelvic 
inflammatory disease.  Following physical examination, the 
assessment at the time of admission was of a hemoperitoneum, 
rule out ectopic pregnancy.  The hospital course reflects 
that the veteran underwent a diagnostic laparotomy with lysis 
of adhesions for a left tubal pregnancy, following 
significant hemoperitoneum.  The resulting diagnosis was of 
left tubal pregnancy.  According to the postoperative report, 
the veteran had only one functioning fallopian tube, and the 
surgeon opted to leave the left fallopian tube as the right 
fallopian tube was clubbed.  The remainder of the service 
medical records, including the veteran's Statement of Option 
for Medical Examination for Separation dated in March 1984, 
do not contain any symptoms or pathology diagnosed as a 
pelvic inflammatory disease or fibroids of the uterus.

Treatment records from St. Joseph's Hospital for the period 
of July 1994 to September 1994 reflect a past medical history 
of an ectopic pregnancy in the left tube in 1982 [sic], and 
that the veteran had not been able to conceive since that 
time.  The results of the gynecological examination were 
negative for pelvic inflammatory disease.  A July 1994 
treatment report contains a notation of diffusing 
leiomyomatous [sic].

VA medical records, dated from November 1994 to May 1995, 
were received.  These records indicate that a VA ultrasound 
pelvic B-scan examination was performed in December 1994, the 
results of which included a diffusely enlarged inhomogeneous 
uterus with two large fibroids.  In January 1995, the veteran 
was hospitalized at a VA facility because of continued 
abdominal pain; and the diagnoses were of possible pelvic 
inflammatory disease and fibroids of the uterus.  In May 
1995, the veteran underwent a myomectomy with the removal of 
nine uterine fibroids, with adhesions to her right fallopian 
tube, and had a salpingolysis performed with biopsy of the 
right ovary.  Her postoperative recovery was unremarkable.  
The postoperative diagnosis was uterine myomas and 
endometriosis of the right [fallopian] tube.  

Medical records pertaining to treatment provided by the Los 
Angeles County - U.S.C. Medical Center, dated in September 
1996, reflect that the veteran was hospitalized for an 
ectopic pregnancy in the left fallopian tube.  By a history 
reported by the veteran, she had no history of pelvic 
inflammatory disease.  The veteran underwent an open 
diagnostic laparoscopy, left salpingectomy, and right 
neosalpingostomy [sic].  No infection was present and the 
prognosis was good.  The postoperative report indicates that 
the veteran's right fallopian tube was clubbed.  

Testimony from the September 1997 personal hearing was not 
germane to this claim.  

Upon review of the evidence, the Board observes that the 
service medical records are silent for any treatment or 
diagnosis of fibroids of the uterus.  While the service 
medical records show that an assessment of mild pelvic 
inflammatory disease was indicated in November 1981, the 
veteran was admitted to a military hospital during that same 
month; and, after a full examination at that hospital, the 
veteran was diagnosed with a left tubal pregnancy, with 
significant hemoperitoneum, for which a diagnostic laparotomy 
with lysis of adhesions was performed.  No evidence of a 
pelvic inflammatory disease was found during this period of 
hospitalization.  The subsequently dated service medical 
records, including the evaluations conducted proximate to 
separation, were also negative for a pelvic inflammatory 
disease or fibroids of the uterus.

The first diagnosis of fibroids of the uterus occurs more 
than 10 years after service, in 1994; and (possible) pelvic 
inflammatory disease was likewise diagnosed in 1995.  Neither 
VA nor private clinical records attribute the pelvic 
inflammatory disease with uterine fibroids to the veteran's 
period of military service or with any incident of service.  
Simply, there is no medical evidence of record that 
establishes a link between the post service diagnosis of 
pelvic inflammatory disease and uterine fibroids to any 
service-connected gynecological disorder.  Specifically, the 
evidence does not relate these conditions to the 1981 left 
tubal pregnancy.  

While the veteran has asserted that there is a causal 
relationship between her nonservice connected pelvic 
inflammatory disease with uterine fibroids and the 1981 
ectopic pregnancy, this lay assertion does not constitute 
competent evidence sufficient to render a claim well-
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
see also 38 C.F.R. §§ 3.303, 3.310 (1999).  The veteran has 
not submitted any medical evidence showing a link between the 
pelvic inflammatory disease with uterine fibroids and her 
period of service or a service-connected condition.  Because 
the veteran cannot meet her initial burden by relying on her 
own opinion as to medical matters and she has submitted no 
cognizable evidence to support her claim, the claim for 
service connection for pelvic inflammatory disease with 
uterine fibroids is not well-grounded and must be denied. See 
38 U.S.C.A. 5107(b); Epps v. Gober, supra.

The Board also views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete her application for a claim for service connection 
for pelvic inflammatory disease with uterine fibroids.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

Service connection for pelvic inflammatory disease with 
uterine fibroids is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

